         Case 19-27996          Doc 22       Filed 01/08/20 Entered 01/08/20 09:50:54                    Desc Main
                                               Document Page 1 of 1
                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF ILLINOIS
                                              EASTERN DIVISION
In re: Peter A Renkens                                          )        Case no. 19-27996
                                                                )
                                                                         Chapter 13
                                                                )
                                              Debtor            )        Judge: A. Benjamin Goldgar
                                                                )
                               NOTICE OF MOTION AND CERTIFICATE OF SERVICE

     Peter A Renkens                                                                David M Siegel
                                                                                    790 Chaddick Dr
     719 Cameron Drive                                                              Wheeling,IL 60090
     Antioch, IL 60002


    Please take notice that on Friday, January 31, 2020 at 9:30 am, a representative of this office shall appear before the
    Honorable Judge A. Benjamin Goldgar at the Park City Branch Court, 301 Greenleaf Ave, Rm B, Park City, IL 60085 and
    present the motion set forth below. Your rights may be affected. You should read these papers carefully and
    discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
    may wish to consult one.)

    I certify that this office caused a copy of this notice to be delivered to the above listed debtor by depositing it in the U.S.
    Mail at 801 Warrenville Road, Lisle, IL and to the debtor 's attorney electronically via the Court's CM/ECF system on
    Wednesday, January 8, 2020.
                                                                            /s/ Kate Hayes
                                                                            For: Glenn Stearns, Trustee


                                  OBJECTION TO DISCHARGE UNDER § 1328 (f)


    Now comes Glenn Stearns, Chapter 13 Trustee, and requests that the discharge of the above referenced Debtor be
    denied and in support thereof, states the following:
       1. On October 02, 2019, the debtor filed a petition under Chapter 13.
       2. The Debtor received a Chapter 7 discharge in Case Number 13 -20619 filed on January 19, 2013
       3. The Debtor Is not entitled to a discharge under § 1328 (f) because the Debtor received a Chapter 7 discharge in a
          case filed within 4 years of the filing of the present case..


    WHEREFORE, the Trustee prays that the discharge for the above referenced debtor be denied.


                                                                            Respectfully Submitted;

                                                                            /s/ Glenn Stearns
    Glenn Stearns, Trustee                                                  For: Glenn Stearns, Trustee
    801 Warrenville Road, Suite 650
    Lisle, IL 60532-4350
    Ph: (630) 981-3888
